       Case 1:20-cv-02325-SCJ Document 21 Filed 08/21/20 Page 1 of 13




                   IN THE UNITED DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


 William Mann, Individually and as
 Executor of the Estate of Ernestine Mann,
 Deceased,

 Plaintiff,
                                                   CAFN: 1:20-cv-02325-SCJ
 v.

 Arbor Terrace at Cascade, LLC,
 The Arbor Barrington Company, LLC
 d/b/a The Arbor Company, The Arbor CP,
 LLC, The Arbor Holding Company, LLC,
 Arbor Management Services, LLC, John
 Doe No. 1, and Audrienne Stevens,

 Defendants.



         PLAINTIFF WILLIAM MANN’S INITIAL DISCLOSURES

      COME NOW Plaintiff William Mann and submits the following initial

disclosures under Fed. R. Civ. P. 26 and Local Rule 26.1.

(1)   STATE PRECISELY THE CLASSIFICATION OF THE CAUSE OF ACTION BEING FILED,
      A BRIEF FACTUAL OUTLINE OF THE CASE INCLUDING PLAINTIFF’S CONTENTIONS
      AS TO WHAT DEFENDANT DID OR FAILED TO DO, AND A SUCCINCT STATEMENT OF
      THE LEGAL ISSUES IN THE CASE.



                                     Page 1 of 7
       Case 1:20-cv-02325-SCJ Document 21 Filed 08/21/20 Page 2 of 13




RESPONSE:


      This is a negligence case arising from the wrongful death of Ernestine Mann

following of contracting Covid-19 while a resident at Arbor Terrace at Cascade.


      Ernestine Mann was a resident of Arbor Terrace AT Cascade. On March 25,

2020, Ms. Mann was transported to Piedmont Hospital via ambulance and admitted

with diarrhea and a low-grade fever. She was tested for Covid -19 and was positive.

ON March 25, she coded and was placed on a ventilator. She died later that day

from complications of Covid-19.


      The legal issues to be tried include the following:


      Negligence, proximate cause, and damages.

(2)   DESCRIBE IN DETAIL ALL STATUTES, CODES, REGULATIONS, LEGAL PRINCIPLES,
      STANDARDS AND CUSTOMS OR USAGES, AND ILLUSTRATIVE CASE LAW WHICH
      PLAINTIFFS CONTEND ARE APPLICABLE TO THIS ACTION.

      RESPONSE:

      a. Owner or Occupier of Land bound to keep premises safe: O.C.G.A. §51-

         3-1;

      b. Wrongful death: O.C.G.A §51-4-1; and


                                      Page 2 of 7
       Case 1:20-cv-02325-SCJ Document 21 Filed 08/21/20 Page 3 of 13




      c. General Special and Punitive Damages O.C.G.A. § 51-12-1, 51-12-2, 51-

         12-5.1.

(3)   PROVIDE THE NAME AND, IF KNOWN, THE ADDRESS AND TELEPHONE NUMBER OF
      EACH INDIVIDUAL LIKELY TO HAVE DISCOVERABLE INFORMATION THAT YOU
      MAY USE TO SUPPORT YOUR CLAIMS OR DEFENSES, UNLESS SOLELY FOR
      IMPEACHMENT, IDENTIFYING THE SUBJECTS OF THE INFORMATION. (ATTACH
      WITNESS LIST TO INITIAL DISCLOSURES AS ATTACHMENT A.)

      RESPONSE:

      See Attachment “A”

(4)   PROVIDE THE NAME OF ANY PERSON WHO MAY BE USED AT TRIAL TO PRESENT
      EVIDENCE UNDER RULES 702, 703, OR 705 OF THE FEDERAL RULES OF
      EVIDENCE. FOR ALL EXPERTS DESCRIBED IN FED.R.CIV.P. 26(A)(2)(B),
      PROVIDE A SEPARATE WRITTEN REPORT SATISFYING THE PROVISIONS OF THAT
      RULE. (ATTACH EXPERT WITNESS LIST AND WRITTEN REPORTS TO RESPONSES TO
      INITIAL DISCLOSURES AS ATTACHMENT B.)

      RESPONSE:

      Plaintiff has yet to identify such experts.

(5)   PROVIDE A COPY OF, OR A DESCRIPTION BY CATEGORY AND LOCATION OF, ALL
      DOCUMENTS, DATA COMPILATIONS OR OTHER ELECTRONICALLY STORED
      INFORMATION, AND TANGIBLE THINGS IN YOUR POSSESSION, CUSTODY, OR
      CONTROL THAT YOU MAY USE TO SUPPORT YOUR CLAIMS OR DEFENSES UNLESS
      SOLELY FOR IMPEACHMENT, IDENTIFYING THE SUBJECTS OF THE INFORMATION.
      (ATTACH DOCUMENT LIST AND DESCRIPTIONS TO INITIAL DISCLOSURES AS
      ATTACHMENT C.)




                                       Page 3 of 7
       Case 1:20-cv-02325-SCJ Document 21 Filed 08/21/20 Page 4 of 13




      RESPONSE:

      See Attachment “C”

(6)   IN THE SPACE PROVIDED BELOW, PROVIDE A COMPUTATION OF ANY CATEGORY
      OF DAMAGES CLAIMED BY YOU. IN ADDITION, INCLUDE A COPY OF, OR DESCRIBE
      BY CATEGORY AND LOCATION OF, THE DOCUMENTS OR OTHER EVIDENTIARY
      MATERIAL, NOT PRIVILEGED OR PROTECTED FROM DISCLOSURE, ON WHICH SUCH
      COMPUTATION IS BASED, INCLUDING MATERIALS BEARING ON THE NATURE AND
      EXTENT OF INJURIES SUFFERED, MAKING SUCH DOCUMENTS OR EVIDENTIARY
      MATERIAL AVAILABLE FOR INSPECTION AND COPYING AS UNDER FED.R.CIV.P.
      34. (ATTACH ANY COPIES AND DESCRIPTIONS TO INITIAL DISCLOSURES AS
      ATTACHMENT D.)

      RESPONSE:

      The Estate of Ernestine Mann seeks recovery for the following:

         1. Medical Expenses: All medical expenses related to the injuries he

            sustained during or as a result of his encounter with the Defendants in

            an exact amount to be proven at trial but not less than $250,000.00.

         2. Funeral and Burial Expenses: In an exact amount to be proven at trial

            but not less than $15,000.00.

         3. Compensatory Damages: For physical and mental pain and suffering

            related to the injuries he sustained during or as a result of his encounter

            with the Defendants in an amount to be determined by the enlightened

            conscience of the jury but not less than $1,000,000.00.


                                      Page 4 of 7
       Case 1:20-cv-02325-SCJ Document 21 Filed 08/21/20 Page 5 of 13




         4. Punitive Damages: In an amount to be determined by the enlightened

            conscience of the jury but not less than $1,000,000.00.

         5. Wrongful Death Damages: The full economic and non-economic value

            of the life Blanche Johnson in an amount to be determined by the

            enlightened conscience of the jury but not less than $1,000,000.00.

      Attorneys’ Fees & Expenses: Pursuant to 42 U.S.C. § 1988, the Estate and

      William Mann will also seek an award of attorneys’ fees and expenses of

      litigation in the event that either or both is found to be a prevailing party on

      one or more of their claims against the Defendants.

(7)   ATTACH  FOR INSPECTION AND COPYING AS UNDER FED.R.CIV.P. 34 ANY
      INSURANCE AGREEMENT UNDER WHICH ANY PERSON CARRYING ON AN
      INSURANCE BUSINESS MAY BE LIABLE TO SATISFY PART OR ALL OF A JUDGMENT
      WHICH MAY BE ENTERED IN THIS ACTION OR TO INDEMNIFY OR REIMBURSE FOR
      PAYMENTS MADE TO SATISFY THE JUDGMENT. (ATTACH COPY OF INSURANCE
      AGREEMENT TO INITIAL DISCLOSURES AS ATTACHMENT E.)

      RESPONSE:

            See attachment “E”

(8)   DISCLOSE THE FULL NAME, ADDRESS, AND TELEPHONE NUMBER OF ALL PERSONS
      OR LEGAL ENTITIES WHO HAVE A SUBROGATION INTEREST IN THE CAUSE OF
      ACTION SET FORTH IN PLAINTIFFS CAUSE OF ACTION AND STATE THE BASIS AND
      EXTENT OF SUCH INTEREST.




                                      Page 5 of 7
     Case 1:20-cv-02325-SCJ Document 21 Filed 08/21/20 Page 6 of 13




    RESPONSE:

    None known to Plaintiff at this time.


    Respectfully submitted, this 21st day of August, 2020.


                                              /s/ Keith L. Lindsay
                                              Keith L. Lindsay
                                              Georgia Bar No. 452995
                                              Roderick E. Edmond
                                              Georgia Bar No.: 239618
                                              William J. Atkins
                                              Georgia Bar No.: 027060

EDMOND LINDSAY & ATKINS, LLP
344 Woodward Avenue SE
Atlanta, GA 30312
Tel: (404) 525-1080
klindsay@edmondfirm.com
drrod4u@edmondfirm.com
batkins@edmondfirm.com




                                    Page 6 of 7
        Case 1:20-cv-02325-SCJ Document 21 Filed 08/21/20 Page 7 of 13




                   CERTIFICATE OF SERVICE AND TYPE

      I hereby certify that this pleading has been prepared using Times New Roman

14pt and further certify that I have this date served a copy of the within and foregoing

Plaintiff William Mann’s Initial Disclosures upon counsel for all parties by filing

this document with the Court’s CM/ECF process as follows:

                              John E. Hall, Jr., Esquire
                            T. Andrew Graham, Esquire
                          Teresa Pike Tomlinson, Esquire
                          HALL BOOTH SMITH, P.C.
                       191 Peachtree Street, N.E., Suite 2900
                               Atlanta, Georgia 30303
                             jhall@hallboothsmith.com
                           agraham@hallboothsmith.com
                          ttomlison@hallboothsmith.com

      This 21st day of August, 2020.

                                                      /s/ Keith L. Lindsay
                                                      Keith L. Lindsay
                                                      Georgia Bar No. 452995
                                                      Roderick E. Edmond
                                                      Georgia Bar No.: 239618
                                                      William J. Atkins
                                                      Georgia Bar No.: 027060
EDMOND LINDSAY & ATKINS, LLP
344 Woodward Avenue SE
Atlanta, GA 30312
Tel: (404) 525-1080
klindsay@edmondfirm.com
drrod4u@edmondfirm.com
batkins@edmondfirm.com

                                        Page 7 of 7
       Case 1:20-cv-02325-SCJ Document 21 Filed 08/21/20 Page 8 of 13




                          Plaintiffs’ Initial Disclosures

                    ATTACHMENT “A” - WITNESS LIST

      Provide the name and, if known, the address and telephone number of each
individual likely to have discoverable information that you may use to support your
claims or defenses, unless solely for impeachment, identifying the subjects of the
information.

1.    William Mann
      3702 Lake Park
      Douglasville, GA 30135

      Subject: Mr. Mann is a plaintiff and the executor of his late mother’s estate
      and has discoverable knowledge as to the events leading up to her
      hospitalization, including her residency at Arbor Terrace at Cascade and
      communications with Arbor Terrace at Cascade pertaining to Covid-19.

2.    Karla McKinney
      8320 Rivertown RD
      Fairburn, GA 30213

      Subject: Ms. McKinney is a relative of the late Ernestine Mann and has
      discoverable knowledge as to the events leading up to her hospitalization,
      including her residency at Arbor Terrace at Cascade and communications with
      Arbor Terrace at Cascade pertaining to Covid-19.

3.    Medical providers at Piedmont Hospital.

4.    Agents, employees, and staff at Arbor Terrace At Cascade, including but not
      limited to:

      a. Audrienne Stevens;
      b. Judd Harper; and
      c. Danielle Avery.
 Case 1:20-cv-02325-SCJ Document 21 Filed 08/21/20 Page 9 of 13




Subject: These individuals have knowledge of who and when residents and
residents at Arbor Terrace were tested for Covid-19, which tested positive,
what step were undertaken to keep the premises safe in accordance with
O.C.G.A. §51-3-1, and what information was conveyed to residents and
family members.
       Case 1:20-cv-02325-SCJ Document 21 Filed 08/21/20 Page 10 of 13




                               ATTACHMENT B

                  DEFENDANTS’ EXPERT WITNESS LIST

      Defendants may use the following at trial to present evidence under Federal

Rules of Evidence 702, 703, or 705. Separate written reports are provided to satisfy

Fed. R. Civ. P. 26(a)(2)(B).

      (None at this time.)
       Case 1:20-cv-02325-SCJ Document 21 Filed 08/21/20 Page 11 of 13




                            Plaintiffs’ Initial Disclosures

         ATTACHMENT “C” – DOCUMENTARY EVIDENCE LIST

      Provide a copy of, or a description by category and location of, all documents,

data compilations, and tangible things in your possession, custody, or control that

you may use to support your claims or defenses unless solely for impeachment,

identifying the subjects of the information.

      All documents other than those which are being obtained through discovery

are in the possession of the attorneys for the plaintiffs.

      A) Medical records and bills of Ernestine Mann from Grady Memorial

          Hospital;

      B) Ernestine Mann’s death certificate; and

      C) Funeral and Burial expenses for Ernestine Mann.
       Case 1:20-cv-02325-SCJ Document 21 Filed 08/21/20 Page 12 of 13




                           Plaintiffs’ Initial Disclosures

                       ATTACHMENT “D”
             COMPUTATION OF CATEGORIES OF DAMAGES


      Include a copy of, or describe by category and location of, the documents or

other evidentiary material, not privileged or protected from disclosure, on which

such computation is based, including materials bearing on the nature and extent of

injuries suffered, making such documents or evidentiary material available for

inspection and copying as under Fed.R.Civ.P. 34.

Special Damages:

(1) Medical expenses: Copies of billing records are in the possession of attorneys

for the plaintiffs. Plaintiffs have produced medical bills in their possession.

(2) Lost Wages: N/A

(3) Funeral and Burial Expenses: Copies of funeral and burial expense records are

in the possession of attorneys for the plaintiffs. Plaintiffs have produced such

record that are in their possession.
       Case 1:20-cv-02325-SCJ Document 21 Filed 08/21/20 Page 13 of 13




                          Plaintiffs’ Initial Disclosures

            ATTACHMENT “E” – INSURANCE AGREEMENT


      Attach for inspection and copying as under Fed.R.Civ.P. 34 any insurance

agreement under which any person carrying on an insurance business may be liable

to satisfy part or all of a judgment which may be entered in this action or to

indemnify or reimburse for payments made to satisfy the judgment. (Attach copy of

insurance agreement to Initial Disclosures as Attachment E.)

      Not in possession of Plaintiffs.
